Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, “thereof” is unclear.  It could refer to the connecting shaft or the pedal shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (PGPub 2017/0356508) in view of Xu (PGPub 2016/0107720).
Regarding claim 1, Usami teaches a drive unit 20 mountable to a body frame 12 of an electrically assisted bicycle 10 to generate a driving power which is transmitted to a wheel 14R of the electrically assisted bicycle.  The drive unit comprises a housing 21; an electric motor 25 accommodated in the housing; a pedal crank shaft 22 extending through the housing along a right-left direction of the electrically assisted bicycle and rotatably supported by the housing; a connecting shaft 231 through which the pedal crank shaft extends to transmit a pedaling force from a first end to a second end thereof, the first end being coupled to the pedal crank shaft; a one-way clutch 233 to transmit the pedaling force from the second end of the connecting shaft to a drive sprocket wheel; and a speed reducer 24 including a gear rotary shaft 241 to reduce a rotation speed generated by the electric motor and increase an output torque of the electric motor.  The housing includes a first case 211 including a first aperture through which a first end of the pedal crank shaft extends and a recess 215 in which the electric motor is accommodated.  A second case 212 includes a second aperture through which a second end of the pedal crank shaft extends, and the second case and the first case together define an exterior of the housing.
Usami lacks a separate inner cover that covers at least a portion of the electric motor accommodated in the recess of the first case.
Xu teaches a drive unit 3 for an electric bicycle including a housing. The housing includes a first case 1 including a first aperture through which a first end of the pedal crank shaft 7 extends and a recess in which an electric motor 301 is accommodated.  A second case 2 includes a second aperture through which a second end of the pedal crank shaft 7 extends, and the second case and the first case together define an exterior of the housing.  It also includes an inner cover (stator fixing support 304) that has a third aperture through which an output shaft 303 of the electric motor extends (see Figure 2).  The inner cover rotatably supports the gear rotary shaft (shaft that carries pinion 402) of the speed reducer 4, and an outer peripheral edge of the inner cover extends between the gear rotary shaft and the pedal crank shaft; and the recess of the first case includes a wall extending around a periphery of the electric motor 302, and the wall supports the inner cover (seen in figure 2).  
It would have been obvious to one of ordinary skill in the art to provide the drive unit of Usami with an inner cover, as taught by Xu, in order to separate the motor from the gearing while still allowing easy access to the motor.
Regarding claim 2, Usami shows that between the recess (containing the motor) and the first aperture (through which the crank shaft 22 extends), the first case 211 includes a slope extending from the first aperture to the wall (clearly shown in Figure 2 of Usami).
Regarding claim 3, the first case of Usami includes a second recess having the first aperture at a bottom thereof; and the slope defines a portion of the second recess.  
Regarding claim 4, the inner cover is viewed in a direction parallel to the output shaft of the electric motor, the outer peripheral edge of the inner cover extends around the periphery of the electric motor (see Figure 2 of Xu).
Regarding claim 5, the outer peripheral edge of the inner cover is fixed to the wall, but it is not clear if the connection is at a plurality of positions.  However, it is old and well known and would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to fix a cover at multiple locations, in order to prevent it from shifting while the motor is in operation.
Regarding claim 6, the inner cover 304 rotatably supports the output shaft 303 of the electric motor (see Figure 2 of Xu).
Regarding claim 7, Xu shows an alignment structure to determine a relative position between the inner cover and the first case (Xu shows the outer wall of the inner cover 304 nested within the inner wall of the left shell 1, see Figure 2).  
Regarding claim 8, Xu shows, in Figure 2, that the upper wall of the inner cover forms a protrusion to determine a position of the inner cover relative to the first case, and the first case includes a recess (recess of part of the upper wall of left shell relative to the right portion of left shell) to engage with the protrusion of the inner cover (see Figure 2 of Xu). 
Regarding claims 14 and 15, the inner cover taught is enclosed by and surrounded by the first case and the second case, and is not exposed outside the drive unit, as taught by XU (see Figure 2).
Regarding claim 16, both references teach an electrically assisted bicycle comprising the drive unit.
Claim(s) 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Usami and Xi as applied to claims 1-8 and 14-16 above, and further in view of Li (PGPub 2011/0168472).
Regarding claims 9-10, the combination lacks a first hole in the inner cover, a second hole in the first case; and a knock pin that extends through the first hole into the second hole.  
Li shows a drive unit having a motor 7-9 and reduction gearing 2, a first case 4, a seconf case 13, and an inner cover 3.  The inner cover has a lip that extends into a recess in first cover 4 to form a spigot joint.  The first case and inner cover are also connected by at least one pin (bolt 15).
It would have been obvious to one of ordinary skill in the art to provide a spigot joint connection between the inner cover and first case and aligned and secured by a pin or bolt, as taught by Li, in order to provide a secure connection between the cover and case.  Li shows a bolt rather than a knock pin, or dowel, however, it would have been obvious to provide at least one knock pin connecting the case and cover, as is old and well known, in order to align the parts before they are secured in place.
	Regarding claims 11 and 12, absent evidence of criticality, the position of the pin relative to the shafts is a design choice, based on the specific dimensions and access availability of the drive unit.  It would have been obvious to one of ordinary skill in the art to position the pin along a line between the crank shaft and rotary gear shaft, in order to effectively secure the inner cover to the first case.
Regarding claim 13, the combination of Usami and Xu is silent regarding a circuit board.  Li teaches a circuit board 14 positioned on a side of the inner cover 3 that faces away from the motor 7-9.  It would have been obvious to one of ordinary skill in the art to provide a circuit board in the drive unit housing on a side of the inner cover that faces away from the motor, as taught by Li, in order to protect the control circuit from hear generated at the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng teaches a drive unit for an electric bicycle having an inner cover connected between motor cover 20 and housing 10.
Ishikawa, Lefebvre, Grimshaw, and Konishi teach spigot joints connecting motor housing parts.
Ohya teaches a spigot joint 43a between a first housing case 3 and an inner cover 43.
Sawabe teaches using knock pins 36 to align and connect flanged 16, 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/